Case 4:18-cv-00886; ocumen - i 20 Page lof1

—e

Philander Smith College Mail - Women's Basketball harne hitps://mail google.com/matl/w0/?ui=2&ik=8 70ab0bedbscviow=pt&..,

   

    

  

SOLLAL DER Walker-Swinton, Patricia <pwatker-swinton@philander.edu>
TetndausTtices

  

 

Women's Basketball hame
4 messages

 

Wallace, Terry <tvallace@philander.edu> ’ Thu, Nov 5, 2015 af 5:23 PM
To: Patricia Walker-Swinton <pwalker-swinton@philander.edur
Cc: Thurlon Weaver <iweaver@philander.edu>

Ms. Swinton,
| am currently watching our Lady Panthers play against Jarvis. Where are our cheerleaders?

 

pwalker-swinton@philander.edu <pwalker-swinton@philander.edu> Thu, Nov 6, 2015 at 10:46 PM
To: “Wallace, Terry" <twallace@philander.edu>

Ceo: Thurion Weaver <tweaver@philander.edu>

Bee: dellison@philander.edu

The cheerleaders could not make the game today. They've been practicing twice a day in preparation for
homecoming and working on props. They attended both games on Tuesday even though they practiced
early Tuesday morning and again after the game on Tuesday. They needed some rest so that they could
remain productive in the classroom. They have early morning practice tomorrow, class, a parade and pep
rally tomorrow afternoon, practice again, plus finish their props for Sat. We are making every attempt to
attend all games; however, sometimes | have to take thelr well being Into consideration too. | apologize.

Best,
P. Swinton

Sent from my IPhone

On Nov 5, 2075, at 5:23 PM, Wallace, Terry <twallace@philander.edu> wrote:

Ms, Swinton, ,
| am currently watching our Lady Panthers play against Jarvis. Where are our cheerleaders?

 

Terry Wallace <twallace@philandes.edu> Fri, Nov 6, 2015 af 8:57 AM
To: Patricla Walker-Swinton <pwalker-swinton@philander, edu> .
Ce: Thurion Weaver <tweaver@philander.edu>

Ms. Swinton,

Just to remind you what the primary purpose of having cheerleaders:

Cheerleader as defined by Merriam-Webster

a person who is a member of a group (typically a group of young women) who shout out special songs or chants to
encourage fhe team and entertain the crowd ducing @ game in sports like American Jootball and basketball

1 of3

 

 
